          Case 1:21-cv-05411-JPC Document 23 Filed 06/29/21 Page 1 of 2




                                                                           Main Brooklyn Office
                                                        1602 McDonald Avenue, Brooklyn, NY 11230

Phone: (718) 384-2323 ● Fax: (718) 384-2555 ● E-Mail: natraj@turturrolawpc.com ● www.turturrolawpc.com

Matthew J. Turturro, Esq. (Managing Partner)
*Natraj S. Bhushan, Esq. (Partner)
Paulina Bellantonio, Esq. (Associate)
Anthony A. Nozzolillo, Esq. (Of Counsel)
*Admitted in NY and NJ

                                            June 29, 2021

Via ECF
Hon. John P. Cronan, USDJ
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
               Re:           Roc-A-Fella Records, Inc. v. Damon Dash
               Docket No.: 21-CV-5411
               Subject:      OBJECTION/RESPONSE TO PLAINTIFF’S REQUEST TO
                             ADJOURN THE SHOW CAUSE HEARING

Dear Judge Cronan,

        The undersigned is counsel for defendant Damon Dash in this matter. The letter is

submitted in response to the Court’s Order dated June 29, 2021 (ECF Doc. No. 22) and the

Plaintiff’s letter motions to adjourn the show cause hearing scheduled for July 1, 2021. For the

two reasons set forth below, the Court should deny both requests.

        First, Defendant objects to the Plaintiff’s requests to further adjourn any show cause

hearing based on the prejudice he would suffer. In particular as set forth in Mr. Dash’s

opposition papers, given the broad language in the Court’s temporary restraining order (“TRO” -

ECF Doc. No. 14), which, in turn, was predicated on the misrepresentations Plaintiff made to this

Court (i.e., that an NFT of the Reasonable Doubt copyright was minted and was being auctioned

                                                    1
          Case 1:21-cv-05411-JPC Document 23 Filed 06/29/21 Page 2 of 2




off), Mr. Dash would be prejudiced insofar as the TRO currently precludes him from performing

lawful conduct (i.e., disposing of his 1/3 interest in Roc-A-Fella Records, Inc.). As an

adjournment of the hearing would likely result in an extension of this TRO, it is imperative that

the Court hear argument on the preliminary injunction motion as soon as possible.

       Second, Mr. Dash objects to the Plaintiff’s request to cancel the show cause hearing and

summarily grant it an injunction contention on consent. Simply put, the Dash Declaration makes

clear that, inter alia, he never minted an NFT or tried to sell what was not his, and for those

reasons, there is zero likelihood of success on any of Plaintiff’s claims. Accordingly, the hearing

should not be further delayed as neither an extension of the TRO or preliminary injunction is

warranted in this matter.

       For the foregoing reasons, it is respectfully requested that Plaintiff’s letter motions should

be denied.

                                                      Respectfully submitted,
                                                      TURTURRO LAW, P.C.
                                                      By: /s/ Natraj S. Bhushan

To (via ECF): Alex Spiro, Esq. (and all counsel of record)




                                                 2
